Order adjudging plaintiff in contempt ás having been committed in the course of an examination before trial before an official referee, and deferring punishment therefor, reversed on the law and the facts, with ten dollars costs and disbursements, and the motion denied, without costs. The order is defective in that it does not contain a definite provision for immediate punishment, there being no authority in the court to defer, dependent upon future conduct, the determination of what punishment shall be inflicted. The incident upon which the finding of contempt was based was not of a sufficiently gross character to warrant such a holding in view of the usual provision that five days’ notice is required to bring on a hearing before an official referee. The bringing on of the hearing on April 25, 1941, in a shorter time, was not warranted in view of the character of the documents which the plaintiff was required to assemble in order to proceed with the hearing. Appeal from order denying motion for reargument dismissed, without costs, as not appealable. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.